Order entered November C--/           , 2012




                                               In The
                                      Court of 21ppeat5
                             jfiftb XBiotrict of Mexaoat/113aftati
                                         No. 05-12-00462-CR

                                      LINH DIEM LE, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 401-82150-10

                                               ORDER

        The Court REINSTATES the appeal.

        On October 23, 2012, we ordered the trial court to make findings regarding why

appellant's brief had not been filed. On November 5, 2012, we received appellant's brief,

together with an extension motion. Therefore, we VACATE the October 23, 2012 order.

        We GRANT the November 5, 2012 extension motion and ORDER appellant's brief

filed as of the date of this order.




                                                        DAVID L. BRIDGES
                                                        JUSTICE